Citation Nr: 1627620	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of the low back, evaluated as 10 percent disabling prior to March 1, 2010, and as 20 percent disabling on and after that date.

2.  Entitlement to an increased evaluation for a left knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right knee disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for irritable bowel syndrome (IBS), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1982 to December 1984 and from June 1988 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The August 2009 rating decision increased the rating for the Veteran's IBS from 0 percent to 10 percent, effective December 4, 2008, and denied ratings in excess of 10 percent for the low back, left knee, and right knee disabilities.  A notice of disagreement was received in September 2009, a statement of the case was issued in August 2010, and a substantive appeal was received in August 2010. 

In July 2012, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.  In January 2014, that VLJ remanded the claims for additional development.  Following the requested development, the case has been returned for further appellate review.

In September 2014, the Appeals Management Center (AMC) in Washington, DC, increased the IBS rating from 10 percent to 30 percent, effective December 4, 2008.  It also increased the low back disability rating from 10 percent to 20 percent, effective March 1, 2010.  Because these increases constitute less than full grants of the benefits sought, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2016, the Veteran was sent a letter notifying her that the VLJ who had conducted the July 2012 Board hearing was no longer employed by the Board.  She was given the opportunity to testify at another hearing, but she declined this offer in May 2016.  The Board will therefore proceed with adjudicating the Veteran's case at this time.  

The issues of entitlement to increased ratings for the service-connected arthritis of the right acromioclavicular joint  and arthritis of the left shoulder were raised by the record at the July 2012 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased rating for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 1, 2010, when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's arthritis of the low back was demonstrated to have been manifested by muscle spasm or guarding severe enough to result in an abnormal gait.

2.  From March 1, 2010, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's arthritis of the low back is not demonstrated to be manifested by ankylosis or limitation of flexion to 30 degrees or less.

3.  The Veteran's left knee disability is actually painful due to healed injury, but is not manifested by subluxation or lateral instability, limitation of flexion to 45 degrees or less, or limitation of extension to 10 degrees or more, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint.

4.  The Veteran's right knee disability is actually painful due to healed injury, but is not manifested by subluxation or lateral instability, limitation of flexion to 45 degrees or less, or limitation of extension to 10 degrees or more, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2010, the criteria for assignment of an evaluation of 20 percent, but no higher, for arthritis of the low back have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  From March 1, 2010, the criteria for assignment of a rating in excess of 20 percent for arthritis of the low back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for assignment of a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).

4.  The criteria for assignment of a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a January 2009 evidentiary development letter, issued prior to the initial adjudication of the Veteran's claims in August 2009, in which the RO advised the appellant of the evidence needed to substantiate her claims of entitlement to increased ratings.  The appellant was advised in this letter of her and VA's responsibilities under the VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and her identified available private medical records.  

The RO also arranged for the Veteran to undergo VA examinations in June 2009 and July 2014.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran her history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board has considered whether to remand this claim for a more recent VA examination, as the April 2016 Informal Hearing Presentation from the Veteran's accredited representative asserts that the July 2014 examination is no longer contemporaneous.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, the Veteran's representative has provided no basis on which to conclude that the Veteran's back and knee disabilities have worsened to warrant a remand for a new examination.  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's back and knee disabilities since the July 2014 examination, and the Veteran has made no such contention.  See 38 C.F.R. § 3.327(a) (2015).  For these reasons, the Board finds that it is not necessary to remand this claim for the purpose of scheduling a new VA examination.

The Veteran also presented testimony concerning her back and knee claims at a July 2012 Board hearing.  At this hearing, the presiding Veterans Law Judge explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

A.  Back

The Veteran has claimed entitlement to an increased evaluation for arthritis of the low back.  This disability was evaluated as 10 percent disabling prior to March 1, 2010, and is evaluated as 20 percent disabling on and after that date.  These ratings have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015), which applies a General Rating Formula for Diseases and Injuries of the Spine.

Under the Rating Schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.

The June 2009 VA examination report notes that the Veteran reported chronic low back pain that was worse with bending, stooping, and lifting.  She uses Celebrex twice daily with no side effects.  There were no flare-ups or walking or assistive devices.  It was noted that the Veteran's back disability does not interfere with her activities of daily living or work.  She has had no incapacitating episodes in the last month.  

On physical examination, the back appeared normal.  Flexion was to 90 degrees, extension to 30 degrees, lateral bending was to 30 degrees bilaterally, and rotation was to 45 degrees bilaterally.  The Veteran was able to perform all range of motion exercises easily without discomfort or restriction of movement.  Repetitive movement was done without alteration in range of motion.  There was no objective evidence of painful motion.  With respect to functional limitations on standing and walking, there were no postural abnormalities or fixed deformities, and there was no atrophy or spasm.  Musculature was normal without spasm.  Neurological examination was normal.  The Veteran was diagnosed with degenerative joint disease L5-S1 with essentially normal back.  

VA medical records reflect that the Veteran attended chiropractor appointments from March 2010 to November 2010.  Beginning on March 1, 2010, these records note intermittent muscle spasm in the paraspinal lumbar spine.  The March 1, 2010, record notes that "[a]n examination of active range of motion of the spine was performed (range of motion estimated)."  This examination approximated that the Veteran's flexion was to 30 degrees with pain as a limiting factor and extension was to 5 degrees with pain as a limiting factor.  Left and right lateral flexion were to 45 degrees.  Left and right rotation were to 30 degrees.  Her gait and ambulation were normal.  There was pain on palpation with associated myospasms.

In an August 2010 statement, the Veteran requested a 20 percent rating based on pain, stiffness, locking, and instability.  She reported that she has difficulty performing activities of daily living and that she takes the maximum allowed dose of pain medication.

She testified at her July 2012 Board hearing that she experiences stiffness in her back.  She testified that she has back spasms at least daily and that she needs something, such as a pillow, to support her back.  

The July 2014 VA examination report diagnoses degenerative arthritis of the lumbar spine.  The Veteran did not report flare-ups that impact the function of her back.  Initial range of motion was flexion to 60 degrees, extension to 25 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 15 degrees.  There was no objective evidence of painful motion on any of the above movements.  She was able to perform repetitive motion testing with no additional loss of range of motion.  She had functional impairment in that she had less movement than normal.  She did not have localized pain or tenderness to palpation for the joints or soft tissue.  She did not have muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  She did not have guarding that did not result in abnormal gait or abnormal spinal contour.  Muscle strength was full and she had no muscle atrophy.  Deep tendon reflexes and sensory examination were normal.  There were no signs or symptoms of radiculopathy.  There were no other neurologic abnormalities.  There was no intervertebral disc syndrome.  

The Veteran has functional impairment that impacts her ability to work in that she can only walk for 100 yards at a time before stopping to rest.  She can only stand for 15 minutes and sit for 30 minutes at a time.  She cannot perform tasks that require frequent and repetitive bending of her lumbar spine.  There was no pain, weakness, fatigability, or incoordination during range of motion testing.   

Based on the above, the Board finds that reasonable doubt may be resolved in the Veteran's favor for the period from December 4, 2008, through February 29, 2010, and that a rating of 20 percent, but no higher, is warranted.  The range of motion measurements as described above reflect that the criteria for a 10 percent rating, but no higher, are satisfied prior to March 1, 2010, as the June 2009 VA examination report notes full flexion (to 90 degrees).  The July 2014 VA examination report notes flexion to 60 degrees, which warrants a 20 percent rating.  

However, it appears that the effective date of March 1, 2010, for the 20 percent rating was chosen based on the presence of muscle spasm beginning on that date.  However, the Veteran's descriptions of severe muscle spasming both during the March 2010 chiropractic consultation and at the July 2012 Board hearing indicate that the severity of her back disability preceded the March 1, 2010, consultation.  Even though the evidence from that period does not expressly state that the muscle spasming from the Veteran's back disability resulted in an abnormal gait, the Board finds that such an effect is suggested by her competent and credible lay testimony.  The Board will therefore resolve reasonable doubt in the Veteran's favor and find that a 20 percent rating based on muscle spasm or guarding severe enough to result in an abnormal gait is warranted from the December 4, 2008, date of claim.

The Board has also considered whether it is factually ascertainable that the Veteran's low back disability had increased in severity to satisfy the 20 percent criteria during the one-year period prior to VA's receipt of her increased rating claim on December 4, 2008.  The Board has reviewed the entire record, but it finds that the evidence for that period contains no findings pertinent to the Veteran's low back disability, to include evidence showing a factually ascertainable increase in the severity of this disability during that one-year period.  Therefore, the Board finds that the evidence in this case does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the December 4, 2008, increased rating claim, and a 20 percent rating is not warranted prior to that date.

The Board has also considered whether the estimated 30 degrees of flexion at the March 2010 appointment warrants a 40 percent rating, as limitation of flexion of 30 degrees or lower is to be assigned a 40 percent rating under the Rating Schedule.  The Board finds, however, that the March 2010 record does not justify the assignment of a 40 percent rating.  First, the Board notes that the 30 degrees of flexion were expressly stated in the record to represent an estimate of the Veteran's flexion as calculated taking into account limitation of motion due to pain.  Given that this reading is right on the borderline between the criteria for a 20 percent rating and a 40 percent rating, the Board cannot accept such an estimate as the sole basis for awarding a 40 percent rating.  In addition, the Board finds that an estimated 30 degrees of flexion (one-third of normal) in March 2010 is not consistent with the prior and subsequent VA examination results.  Specifically, the Veteran had full flexion at the June 2009 VA examination a mere nine months earlier and her reduced flexion was still to 60 degrees (two-thirds of normal) in July 2014.  In short, the Board finds that the Veteran's range of flexion was not decreased to such an extent as to justify the assignment of a 40 percent rating at any point during this appeal.  

The Board has considered whether separate ratings are warranted for neurologic impairment caused by the service-connected back disability.  In the absence of such impairment during the appeals period, however, the Board finds that such ratings are not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim to the extent that the Veteran seeks a rating in excess of 20 percent for any portion of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a rating of 20 percent, but no higher is warranted from December 4, 2008, to February 29, 2010, and a rating in excess of 20 percent is not warranted on and after March 2, 2010. 

B.  Left and Right Knees

The Veteran has claimed entitlement to increased ratings for disabilities of the left and right knees.  The left knee disability has been identified as patellofemoral syndrome and has been assigned a 10 percent rating for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71, Diagnostic Code 5257.  The right knee disability has been identified as arthritis and chondromalacia and has been assigned a 10 percent rating for arthritis under Diagnostic Code 5257-5003.  The built-up diagnostic code under which the right knee disability was rated indicates that the disability of recurrent subluxation or lateral instability of the knee (Diagnostic Code 5257) was being rated as degenerative arthritis (Diagnostic Code 5003).

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.  Moreover, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The June 2009 VA examination report notes that the Veteran reported pain, giving out, and increased discomfort walking.  She did not report swelling.  She takes Celebrex twice daily, which is helpful.  She denied flare-ups.  There were no episodes of dislocation or subluxation.  It was noted that her knee disabilities do not interfere with activities of daily living.  With respect to the effect this condition has on her occupation, it was noted the Veteran is a social worker and is on her feet a lot during the day and tolerates this well.  

On physical examination, it was noted that the knees appeared to be normal.  There was no tenderness on palpation.  She did have some suprapatellar fine crepitation, the left more prominent than the right.  The knees extended to 0 degrees bilaterally.  They flexed to 135 degrees bilaterally with some discomfort at that point.  Both knees were stable.  There was no medial or lateral movement, no drawer sign, and no McMurray's sign.  The Veteran was able to do repetitive movement without any alteration of range of motion.  There was no objective evidence of painful motion.  With respect to functional limitations on standing and walking, there were no callosities or abnormal shoe wear.  There was no ankylosis.

In an August 2010 statement, the Veteran requested a 20 percent rating based on pain, stiffness, locking, and instability.  She reported that she has difficulty performing activities of daily living and that she takes the maximum allowed dose of pain medication.

She testified at her July 2012 Board hearing that pain and stiffness limit her range of motion.  She also testified that she feels imbalanced when she is walking and has difficulty climbing stairs.  

The July 2014 VA examination report notes that the Veteran reported constant knee pain and stiffness and decreased motion of her knees.  Right knee flexion ended at 100 degrees and there was no limitation of extension.  Left knee flexion ended at 95 degrees and there was no limitation of extension.  There was no objective evidence of painful motion in either knee.  The Veteran was able to perform repetitive use testing with no decrease in range of motion.  The Veteran had functional loss or impairment due to less movement than normal.  She had tenderness or pain to palpation for the joint line or soft line tissues of either knee.  Muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no meniscal conditions or surgical procedures.  It was noted that the Veteran's knee conditions impact her ability to work in that she can only walk for 100 yards at a time before stopping to rest.  She can only climb one flight of stairs at a time.  She cannot climb a ladder or kneel or squat.  She denied flare-ups.  There was no pain, weakness, fatigability, or incoordination during range of motion testing.  

Based on the above, the Board finds that increased ratings are not warranted for the Veteran's knee disabilities under Diagnostic Code 5257.  In fact, the record expressly demonstrates the absence of subluxation or lateral instability.  Therefore, the criteria for a 10 percent rating based on slight recurrent subluxation or lateral instability, for which the Veteran is currently rated, are not satisfied pursuant to Diagnostic Code 5257.  However, the Board finds that the current 10 percent ratings for each knee are still warranted under 38 C.F.R. § 4.59, as the evidence demonstrates they are actually painful due to healed injury.  As noted above, 38 C.F.R. § 4.59 assigns at least the minimal compensable rating for joints that, in relevant part, are painful.  The evidence in this case reflects pain in the Veteran's knee joints.  Therefore, the 10 percent rating is still warranted for each knee.  

The Board further finds that separate ratings are not warranted based on limitation of motion under Diagnostic Codes 5260 and 5261.  In this case, right knee flexion is shown to end at no less than 100 degrees, while left knee flexion is shown to end at no less than 95 degrees.  No limitation of extension is demonstrated in the record.  As such, the Veteran's ranges of motion, even when taking into account factors such as pain, weakness, fatigability, do not approach the criteria for compensable ratings under Diagnostic Codes 5260 and 5261.  

The Board has also considered whether the Veteran may receive a higher or separate rating under another applicable diagnostic code.  Ratings for the knee are assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  In the absence of ankylosis (Diagnostic Code 5256); dislocation (Diagnostic Code 5258) or symptomatic removal (Diagnostic Code 5259) of semilunar cartilage; impairment of tibia and fibula impairment (Diagnostic Code 5262); and genu recurvatum (Diagnostic Code 5263), higher or separate ratings are not available.

The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, ratings in excess of 10 percent for disabilities of the left and right knees are not warranted.  

C.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected back and bilateral knee disabilities adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of these claims for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased, 20 percent evaluation, but no higher, for arthritis of the low back from December 4, 2008, through February 29, 2010, is granted.

Entitlement to an increased evaluation for arthritis of the low back, evaluated as 20 percent disabling on and after March 1, 2010, is denied.

Entitlement to an increased evaluation for a left knee disability, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a right knee disability, currently evaluated as 10 percent disabling, is denied.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 30 percent for irritable bowel syndrome.  This rating has been assigned pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7319.

Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as noncompensable when mild with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 , Diagnostic Code 7319.

The 30 percent rating has been assigned effective December 4, 2008, which corresponds to the date of the claim.  The Board notes that this is the highest schedular rating that is available under Diagnostic Code 7319, and can find no other applicable diagnostic codes under 38 C.F.R. § 4.114, for disabilities of the digestive system, that award even higher ratings for the Veteran's digestive complaints.  That is, there is no rating in excess of 30 percent that is available to compensate the Veteran for her diarrhea and abdominal distress.  There are, however, additional symptoms for which the RO should determine whether it is appropriate to refer this case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun (as described above), the evidence in this case does show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected IBS is inadequate.  The Board notes that the Veteran has reported significant symptomatology that does not fall under the irritable colon syndrome rating criteria of Diagnostic Code 7319.  At her July 2012 Board hearing, the Veteran testified that her IBS has completely impacted her life on a daily basis.  She reported that she has had accidents at work and would have to buy undergarments and deodorant spray at work to try and mask these accidents.  She also reported that this disability has greatly affected her intimate life with her husband in that she and her husband have not been intimate in years because of the risk that she might have a bowel movement.  She also testified that her disability significantly impairs her ability to go away on trips.  The Veteran also testified that her disability has caused her depression and that she has had suicidal ideation.  The Board must conclude that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected IBS is inadequate.

Turning to the second prong in Thun, the Board finds that the Veteran's disability picture exhibits marked interference with employment in that the Veteran is a clinical social worker with VA, but she cannot go visit veterans at their homes anymore because she has to be by a bathroom at all times.  She can therefore no longer perform field work.  In light of the above, the Board finds that the rating schedule is inadequate to evaluate the Veteran's disability picture, including her inability to engage in intimate relations and the toll that the steps she needs to take in order to mask and clean up any bowel movements or to minimize the time during which she does not have access to a bathroom has taken on her.

The Board thus finds that the third Thun step, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating, is necessary in the case at hand.

As noted above the Veteran has testified that her IBS has resulted in psychiatric symptoms, including depression and suicidal ideation.  It is unclear to the Board whether any such symptoms are indicative of a separate, secondary diagnosis or are manifestations of her IBS.  On remand, the AOJ should determine whether a separate acquired psychiatric disability may be service-connected on a secondary basis, and whether a separate rating rather than an extraschedular rating is most appropriate for such symptoms.

While this case is on remand, the AOJ should obtain any outstanding VA and private treatment records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, including any records that have been added to the claims file since June 2011, and associate these records with the claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim or to have VA obtain any such evidence on her behalf.

2.  Readjudicate the claim of entitlement to an increased rating for IBS, currently rated as 30 percent disabling, to include consideration of whether the Veteran's IBS is manifested by symptoms of depression and suicidal ideation or whether a separate diagnosis of an acquired psychiatric disability is appropriate.  

The AOJ should also make a determination as to whether the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


